Citation Nr: 1217567	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-35 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for specific phobia prior to June 11, 2011, and to an initial rating in excess of 50 percent thereafter.  

2.  Entitlement to an initial rating in excess of 30 percent for headaches.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from July 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of May 2007 and October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board remanded this case in February 2011, at which time the procedural history of this case was set forth and, so, will not be repeated herein except to note that the issue of the increased rating for headaches was incorrectly stated on the title page of that remand to be a staged rating for service-connected headaches of 10 percent and 30 percent; whereas, (because of a October 2009 rating decision granting a retroactive 30 percent rating for headaches) the issue is correctly stated on the title page of this decision.  The case had been remanded to obtain VA treatment records and to afford the Veteran VA rating examinations of the service-connected disorders herein at issue.  The treatment records were obtained and the Veteran was afforded the VA rating examinations.  

Thereafter, a February 2012 rating decision granted an increase in the service-connected specific phobia to 50 percent, effective June 11, 2011 (date of VA rating examination).  The case has been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Virtual VA paperless claims processing system shows that the Veteran was hospitalized from March 20 to 23, 2010 for a disability coded as a "MOOD DISORDER."  He was also admitted to the domiciliary program on October 7, 2011 for a disability coded as "PTSD."  Neither of these VA treatment records are currently associated with the claims folder.

The Veteran's service-connected specific phobia is evaluated under Diagnostic Code 9403.  The extent and severity of mood impairment is part of the criteria for consideration of a higher disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9403.  The criteria for the next higher rating for headaches also consider whether the headaches result in severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

At this time, the Board must find that the VA hospitalization records in March 2010 and October 2011 are potentially relevant to both claims, and must be obtained prior to any further consideration of this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

In addition to the service-connected specific phobia, rated 50 percent disabling, and headaches, rated 30 percent disabling, the Board observes that the Veteran's only other service-connected disability is pseudofolliculitis barbae, rated 30 percent disabling.  There is a combined disability rating of 80 percent.  This meets the criteria under 38 C.F.R. § 4.16(a) eligibility for a schedular TDIU rating.

In this case, there is evidence that the Veteran is unemployed and the evidence indicates that the Veteran attributes this to his service-connected disabilities.  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide an issue which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the reasonably raised TDIU issue is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the issue of entitlement to TDIU.

2.  Associate with the record the following VA clinical records:

	a) all relevant clinical records of treatment at the Hines VAMC, the North Chicago VAMC, the Milwaukee VAMC and the VA Pain clinic in Tampa (if any) since March 2011; and

   b) records of the Veteran's hospitalization for "MOOD DISORDER" from March 20 to 23, 2010, and his domiciliary admission for "PTSD" on October 7, 2011.

3.  Thereafter, after conducting any additional development deemed necessary, readjudicate the claims including the issue of entitlement to TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

